DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Anthony Iannitelli on 18 May 2021.

The application has been amended as follows: 

Claim 8:		The electrolysis cell as claimed in claim 7, wherein the electrolyte space and the second electrolyte space are separated from one another by the support body, the support body is 

Claim 9:		The electrolysis cell as claimed in claim 7, wherein the electrolyte space and the second electrolyte space are separated from one another by the support body, the support body serving as an anode for a third electrode space, the third electrode space adjoined by a fourth electrode space and a second gas diffusion electrode 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the indication of allowance is the inclusion of the limitation towards an electrolysis cell comprising a gas diffusion electrode separating an electrolyte space from a gas space for a reaction gas wherein the gas space comprises a first channel system and a second channel system that run separately from each other and form two separate volumes of the gas space, wherein the channel systems are configured so that a pressure in the first channel system is set to a first value and a pressure in the second channel system is set to a second value different from the first value in order to control a pressure gradient across the gas diffusion electrode.  
Kaczur (US 2016/0017503) teaches and electrolysis cell with a gas diffusion cathode; however, Kaczur teaches directly series connected passages that are not capable of functioning with a pressure set in the first channel different from a pressure set in a second channel so that a pressure gradient across the gas diffusion cathode can be controlled. 
Chapman (US 2007/0105000) teaches a series of flow channels; however, Chapman teaches that these flow channels are specifically formed to minimize pressure drop and thus fails to teach that the channels are capable of functioning with a pressure set in the first channel different from a pressure set in a second channel so that a pressure gradient across the gas diffusion cathode can be controlled.
Sato (US 2008/0241635) teaches a fuel cell with separate channels capable of operating with different pressures; however, Sato teaches that the two separate channels are specifically for the separation of liquid and gaseous components, thus not teaching that the channels from two separate volumes of the gas space.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946.  The examiner can normally be reached on M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.